



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Hanson
                v. Inland Ice Co. Ltd.,









2005 BCCA
            40




Date: 20050114




Docket: CA031869

Between:

Gerald
      Robert Hanson

Plaintiff

(
Appellant
)

And

Inland
      Ice Co. Ltd.

Defendant

(
Respondent
)











Before:



The Honourable
            Madam Justice Saunders





The Honourable
            Mr. Justice Thackray





The Honourable
            Mr. Justice Oppal




Oral Reasons for Judgment




R.A. Chorneyko



Counsel for the Appellant





M.M. Ranspot



Counsel for the Respondent





Place and
            Date:



Vancouver, British Columbia





14 January 2005







[1]

OPPAL
        J.A.
:  Gerald Robert Hanson, who was the plaintiff
        at trial, appeals from the order of Mr. Justice Metzger pronounced on  April
        2004 and entered 3 June 2004 in which he held that each party ought to
        bear their own costs.

[2]

The
      circumstances of this matter are somewhat unusual.  The appellant, Mr.
      Hanson, owned an ice making business.  On 30 May 2001 he entered into an
      agreement to sell the assets of the business to the respondent, Inland
      Ice Co. Ltd.  The terms of the agreement were as follows.  The total sale
      price was $90,000 with $40,000 being paid on the date of the execution
      of the agreement.  The balance of the sale price was to be secured by way
      of two promissory notes in the sums of $35,000 and $15,000.  The parties
      entered into a security agreement pursuant to which the respondent purchaser
      would "pay all costs, charges, expenses reasonably incurred, whether
      directly or for services rendered including reasonable solicitor's costs
      and their legal expenses in enforcing or collecting indebtedness and all
      such costs".

[3]

It
      is common ground that on 1 September 2001 the respondent defaulted on the
      first $35,000 note which was due on that date.  Similarly, on 1 July 2002
      the respondent failed to honour the note in the sum of $15,000 pursuant
      to the second promissory note.  On 23 July 2002, Mr. Hanson commenced legal
      action against the respondent.  On 19 August 2002, Mr. Hanson made a settlement
      offer in the amount of $49,000.  On 7 March 2003, the respondent filed
      a third party notice against John Hanson, the brother of the appellant,
      who, as an investment consultant, negotiated the terms of the sale.

[4]

The
      respondent's defence at trial was that Mr. Hanson was in breach of the
      agreement because of fraudulent and/or negligent misrepresentations which
      induced them to enter into the contract to their detriment.  It was specifically
      stated that the plaintiff had failed to deliver good title to the assets
      of the company.

[5]

The
      trial was held on 9 August 2002.  It lasted six days.  The appellant was
      largely successful in that the trial judge held that the respondent was
      legally obligated to pay the promissory notes subject to any breaches.

[6]

The
      judge held that the respondent had proved three breaches.  They appear
      to be relatively minor.  The first such breach involved the failure of
      the appellant to deliver income tax returns.  The judge held that the respondent
      was entitled to a $1,000 set-off as a result of that breach.  The second
      breach involved the appellant's indebtedness to customers in the sum of
      $1,025.  The respondent paid that sum to the customers, and the trial judge
      found that that constituted a breach.  The third breach related to the
      failure of the appellant to deliver some inventory to the respondent.  The
      set-off for that breach was $1,000.  The judge found that the respondent
      had failed to prove seven other alleged breaches.  It should be noted that
      the trial judge found no breach of any fundamental term of the agreement
      but, more specifically, he found that the respondent had failed to prove
      any fraudulent misrepresentations on the part of the appellant.

[7]

At
      the conclusion of the trial, appellant's counsel sought to recover solicitor's
      costs and legal expenses pursuant to the terms of the security agreement.  The
      respondent counsel argued that the matter ought to be reserved pending
      the reasons of the judge.  In his written reasons the judge ordered that
      each party pay their own costs.  Counsel for the appellant then sought
      to make a submission on costs after the judge had given his reasons.  The
      judge declined to hear any further submissions on costs.  In this appeal,
      counsel for the appellant, Mr. Chorneyko, has argued that the submissions
      ought to have been received, and that the trial judge failed to exercise
      his discretion, or in the alternative, he exercised his discretion unfairly
      in making the order that was made.  Counsel for the respondent, Mr. Ranspot,
      agrees that the parties ought to have been given an opportunity to argue
      the issue of costs.

[8]

Iin
      my view, the judge was in error for failing to consider the issue of costs
      for the following reasons.  First, the appellant was largely successful
      at trial.  Second, the respondent failed to prove fraud.  Third, the appellant
      had made a formal offer to settlement and finally, the security agreement
      entered into between the parties stated that the respondent would pay the
      appellant's legal costs.

[9]

For
      these reasons, I would allow the appeal, set aside the order and remit
      the matter to the trial court in order to consider the question of costs.

[10]

SAUNDERS
        J.A.
:  I agree

[11]

THACKRAY
        J.A.
I agree

[12]

SAUNDERS
        J.A.
:  The appeal is allowed.  The order of costs
        is set aside, and the issue of costs is remitted to the trial court for
        fresh determination.

[Discussion]

[13]

On
      the issue of costs on this appeal, my colleagues agreeing, the appellant
      is entitled to costs of the appeal.



The
      Honourable Madam Justice Saunders











The
      Honourable Mr. Justice Oppal




